DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al., US2019/0220698 A1 in view of Wang et al., US2015/0086131 A1, and further in view of Wang et al., CN101782976 A (hereinafter, “Wang76”).
Regarding claim 1, Pradeep teaches A computer-implemented method comprising: receiving an image (par. 0035; the fifth environmental sensor 194 captures image frames of a third human subject 196 while the third human subject 196 is uttering the target phrase "YES."); analyzing the image using at least image processing (par. 0035; The trained system 190 detects an event instance 198 by applying the ML model 192 to the captured image frames. In response to the detection of the event instance 198, the trained system 190 performs (i.e., analyzes) additional responsive actions.); identifying, based on the analyzing, image data and environmental data of the image (par. 0040; The device controller interface 220 is configured to receive, from a remote training system, training event detection data (not illustrated in FIG. 2) for identifying events of a first event type (which may be referred to as a "training event type") based on at least environmental data of the first environmental data type, such as the first environmental data 232.); and inputting the image data and the environmental data into a machine learning algorithm, wherein the machine learning algorithm maps relationships between at least the environmental data and selection parameters (par. 0047; The ML model testing controller 260 receives the ML model 272 from a remote system (for example, from a training system via the device controller interface 220), and configures the ML event detector 270 to apply the received ML model 272 to detect events of a second event type (which may be the same as, or different than, the first event type) based on the second environmental data 252, and generate corresponding event instance data 274.). 
Pradeep fails to teach the following recited limitations.  However, Wang teaches predicting, using the machine learning algorithm, optimal selection parameters for the image (par. 0008; a noise variance value is estimated and used to select a tuning parameter.); and applying the optimal selection parameters to a filtering algorithm for the image (par. 0008; The cost function can then apply the tuning parameter to the sparsity-inducing norm.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pradeep’s teachings with Wang’s teachings in order to generate a denoised super-resolution images by minimizing this cost function using an alternating direction method of multipliers (ADMM) algorithm (Wang, par. 0006).
Pradeep and Wang failed to teach the amended recited limitation.  However, Wang76 teaches building a machine learning algorithm based on cloud environmental data and cloud selection parameters (par. 0156; a self-selection method based on cloud computing machine learning environment. by using a cloud computing platform, the user does not need to build machine learning operation environment, does not need the selected machine learning algorithm without adjusting propagation, more complicated machine learning function and the attached parameter, only needs to use a Web-upload sample data, it can automatic intelligent building practical problem of machine learning mathematical model.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pradeep’s and Wang’s teachings with Wang76’s teachings in order to obtain the machine learning mathematical model for solving the actual problem according to the demand of the user (Wang76, par. 0156).

Regarding claim 4, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the predicted optimal selection parameters comprise one or more of kernel dimensions, kernel values, kernel type, and image scale (par. 0099; the kernel 1528 may be responsible for memory management, processor management (for example, scheduling), component management, networking, security settings, and so on.).

Regarding claim 5, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the filtering algorithm applies a filter to the image, and wherein the filter includes at least one of edge detection, sobel, blur, sharpen, emboss, and reduce Gaussian noise (par. 0037; blurring and edge detection).

Regarding claim 6, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the machine learning algorithm is a supervised machine learning algorithm (par. 0027; supervised ML training.).

Regarding claim 7, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the machine learning algorithm is an unsupervised version of the machine learning algorithm (par. 0027; The corresponding unsupervised procedure is known as clustering.).

Regarding claim 8, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the machine learning algorithm is a decision tree (par. 0033; decision trees).

Regarding claim 9, Pradeep, Wang and Wang76 teach all the recited limitations in claim 8.  Pradeep further teaches wherein the decision tree comprises a plurality of decisions corresponding to at least the environmental data of the image (par. 0033).

Regarding claim 10, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the image data comprises at least one of image capture time, image location, and camera type (par. 0069).

Regarding claim 11, Pradeep, Wang and Wang76 teach all the recited limitations in claim 1.  Pradeep further teaches wherein the environmental data comprises at least one of object background, object ratio, image brightness, contrast value, image noise, filter type, and ambient conditions (par. 0109).

Regarding claim 18, Pradeep teaches A computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 15, par. 0097; The software architecture 1502 may execute on hardware such as a machine 1600 of FIG. 16 that includes, among other things, processors 1610, memory 1630, and input/output (I/O) components 1650.), the program instructions executable by a server to cause the server to perform a method, the method comprising: receiving an image (par. 0035; the fifth environmental sensor 194 captures image frames of a third human subject 196 while the third human subject 196 is uttering the target phrase "YES."); analyzing the image using at least image processing (par. 0035; The trained system 190 detects an event instance 198 by applying the ML model 192 to the captured image frames. In response to the detection of the event instance 198, the trained system 190 performs (i.e., analyzes) additional responsive actions.); identifying, based on the analyzing, image data and environmental data of the image (par. 0040; The device controller interface 220 is configured to receive, from a remote training system, training event detection data (not illustrated in FIG. 2) for identifying events of a first event type (which may be referred to as a "training event type") based on at least environmental data of the first environmental data type, such as the first environmental data 232.); and inputting the image data and the environmental data into a machine learning algorithm, wherein the machine learning algorithm maps relationships between at least the environmental data and selection parameters (par. 0047; The ML model testing controller 260 receives the ML model 272 from a remote system (for example, from a training system via the device controller interface 220), and configures the ML event detector 270 to apply the received ML model 272 to detect events of a second event type (which may be the same as, or different than, the first event type) based on the second environmental data 252, and generate corresponding event instance data 274.).
Pradeep fails to teach the following recited limitations.  However, Wang teaches predicting, using the machine learning algorithm, optimal selection parameters for the image (par. 0008; a noise variance value is estimated and used to select a tuning parameter.); and applying the optimal selection parameters to a filtering algorithm for the image (par. 0008; The cost function can then apply the tuning parameter to the sparsity-inducing norm.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pradeep’s teachings with Wang’s teachings in order to generate a denoised super-resolution images by minimizing this cost function using an alternating direction method of multipliers (ADMM) algorithm (Wang, par. 0006).
Pradeep and Wang failed to teach the amended recited limitation.  However, Wang76 teaches building a machine learning algorithm based on cloud environmental data and cloud selection parameters (par. 0156; a self-selection method based on cloud computing machine learning environment. by using a cloud computing platform, the user does not need to build machine learning operation environment, does not need the selected machine learning algorithm without adjusting propagation, more complicated machine learning function and the attached parameter, only needs to use a Web-upload sample data, it can automatic intelligent building practical problem of machine learning mathematical model.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Pradeep’s and Wang’s teachings with Wang76’s teachings in order to obtain the machine learning mathematical model for solving the actual problem according to the demand of the user (Wang76, par. 0156).

Allowable Subject Matter
Claims 1allowed.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 12, none of the references taken alone or in combination provide the motivation to teach or suggest the amended claimed limitation “wherein the optimal selection parameters are selection parameters that best fit the image data and the environmental data for the image”.
Claims 2, 3, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is suggested to cancel claims 2 and 19 and incorporate the claimed limitations into independent claims 1 and 18 because none of the references teach or suggest the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649